

114 HRES 888 IH: Expressing support for designation of September as “National Childhood Obesity Awareness Month”.
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 888IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Ms. Fudge (for herself, Mr. Kind, Mr. Reichert, and Mr. Tiberi) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of September as National Childhood Obesity Awareness Month.
	
 Whereas childhood obesity has more than doubled in children and quadrupled in adolescents in the past 30 years;
 Whereas 17 percent or 12,700,000 children and adolescents aged 2 to 19 years are obese; Whereas childhood obesity is more prevalent among children from low-income families, for example 14.5 percent of preschool children living below the poverty threshold are obese;
 Whereas significant disparities exist among the obesity rates of children based on race, for example on average 25 percent of Hispanic/Latino children and 21.4 percent of African-American children ages 6 to 11 are overweight or obese, compared with 13.6 percent of Non-Hispanic White children, and American Indian/Alaska Native adolescents are 50 percent more likely than non-Hispanic Whites to be overweight;
 Whereas the financial implications of childhood obesity pose a financial threat to our economy and health care system, carrying up to $14,000,000,000 per year in direct health care cost, with people in the United States spending about 10 percent of their total medical costs on obesity-related illnesses;
 Whereas obese young people have an 80-percent chance of being obese adults and are more likely than children of normal weight to become overweight or obese adults, and therefore more at risk for associated adult health problems, including heart disease, type 2 diabetes, sleep apnea, stroke, several types of cancer, and osteoarthritis;
 Whereas in part due to the childhood obesity epidemic, 1 in 3 children (and nearly 1 in 2 minority children) born in the year 2000 will develop type 2 diabetes at some point in their lifetime if current trends continue;
 Whereas some consequences of childhood and adolescent obesity are psychosocial and can hinder academic and social functioning and persist into adulthood;
 Whereas participating in physical activity is important for children and teens as it may have beneficial effects not only on body weight, but also on blood pressure and bone strength;
 Whereas proper nutrition is important for children before birth and through their life span as nutrition has beneficial effects for health and body weight, and is important in the prevention of various chronic diseases;
 Whereas childhood obesity is preventable; yet for the first time in two centuries, the current generation of children in the United States may have shorter life expectancies than their parents;
 Whereas public, community-based, and private sector organizations and individuals throughout the United States are working to decrease childhood obesity rates for people in the United States of all races through a range of efforts, including educational presentations, media campaigns, websites, policies, healthier food options, and greater opportunities for physical activity; and
 Whereas September would be an appropriate month to designate as National Childhood Obesity Awareness Month to educate the public about the need for increased education and proactive steps to prevent childhood obesity in the United States: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Childhood Obesity Awareness Month to raise public awareness and mobilize the country to address childhood obesity;
 (2)recognizes the importance of preventing childhood obesity and decreasing its prevalence in the United States; and
 (3)requests that the President encourage the Federal Government, States, tribes and tribal organizations, localities, schools, nonprofit organizations, businesses, other entities, and the people of the United States to observe the month with appropriate programs and activities with the goal of promoting healthy eating and physical activity and increasing awareness of childhood obesity among individuals of all ages and walks of life.
			